DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richardson (9,528,332).

    PNG
    media_image1.png
    294
    334
    media_image1.png
    Greyscale
Richardson discloses all of the limitations of claim 17, i.e., a tong system comprising a backup tong 24 for clamping a tubular string; an onboard electric motor 16 or 18; and an onboard hydraulic power unit pump 36 and accumulator 55 coupled operationally to the onboard electric motor to supply hydraulic power to the backup tong power gripper cylinders 52a, b and c.
Regarding claim 18, modified Richardson meets the limitations, i.e., pump 36 and accumulator 55.
Regarding claim 19, modified Richardson meets the limitations, i.e., check valve (not numbered, Fig. 10) indicating whether the pump 36 or the accumulator 55 is supplying the gripper.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of in view of Sitka et al. (2018/0142535 “Sitka”).

    PNG
    media_image2.png
    298
    451
    media_image2.png
    Greyscale
 Richardson meets all of the limitations of claim 9, i.e., a tong system comprising a power tong for rotating a first tubular; a plurality of hydraulic power consumers including a backup tong 10, 23 for clamping a second tubular; an onboard electric motor 16 (05:23) or 18 (05:50), except for and a switchbox providing at least two configurations of the tong system: in a first configuration, the onboard electric motor drives the power tong but does not supply hydraulic power to the plurality of hydraulic power consumers; and in a second configuration, the onboard electric motor does not drive the power tong but does supply hydraulic power to at least one of the plurality of hydraulic power consumers. 

    PNG
    media_image3.png
    358
    513
    media_image3.png
    Greyscale
Sitka teaches an electrical conveyance for downhole tools using a switch 454 allowing the electrical generator to provide power to a top drive when downhole electric tool is not in use and provide power to the stinger assembly in the electrical power manifold when the downhole tool is in use [0015]. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to provide the invention of Richardson with the switch as taught by Sitka to alternatively provide power to the rotor and the hydraulic consumers in enhancing the operation. 
Regarding claim 10, PA (prior art, Richardson modified by Sitka) meets the limitations, i.e., i.e., supplying hydraulic motor 101, or hydraulic boom 102.
Regarding claim 11, PA meets the limitations, i.e., rotor being capable of high torque for making and breaking and high speed for spinning, however it does not specifically disclose the gears. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use high/low gearing to achieve high and low torque, as an alternative means of achieving the same results.
Regarding claims 12 and 13, PA meets the limitations, i.e., pump 36 and accumulator 55, wherein the accumulator suppling hydraulic power Fig. 10 Richardson.
Regarding claim 14, PA meets the limitations, i.e., speed and torque of the rotor being controlled by PLC 70.
Regarding claim 15, PA meets the limitations, i.e., battery 17:26 at least capable of being charged when motors draw low current and discharging when the motors draw high current.

Claims 17-20, in the alternative are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Gnatchenko et al. (4,515,045 “Gnatchenko”).
Richardson meets all of the limitations of claim 17, as described above, however in the alternative and in order to expedite the prosecution, except for explicitly disclosing the use of a hydraulic power unit comprising of pumps 36 and accumulators 55 for actuating gripper cylinders 52a-c of the backup tong. 
Gnatchenko teaches using electrically controlled actuating means for the hydraulic cylinders or motors 06:45-54. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use the electric motor for control of electrically-controlled valve valves as taught by Gnatchenko in enhancing the operation. 
Regarding claim 18, Richardson modified by Gnatchenko meets the limitations, i.e., i.e., pump 36 and accumulator 55.
Regarding claim 19, Richardson modified by Gnatchenko meets the limitations, i.e., check valve (not numbered, Fig. 10) indicating whether the pump 36 or the accumulator 55 is supplying the gripper.
Regarding claim 20, Richardson modified by Gnatchenko meets the limitations, including a reservoir 42, except for disclosing the size of the reservoir. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the invention with regards to dimension or desired size, e.g., use a 50 liter volume unit in adapting the tool for a particular application, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 14 above, and further in view of Motsinger (4,210,017).
PA (Richardson modified by Sitka as applied to claim 14) meets all of the limitations of the indicated claim(s), as described above, except disclosing an inverter and a charger.
Motsinger teaches method and apparatus for generating an actual torque single during the make of the threaded joints utilizing an inverter with a charger 13:67-69 and 14:01-06. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified invention of PA with a charger and inverter as taught by Motsinger to enhance the operation.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson modified by Gnatchenko or Richardson alone as applied to claim 17, further in view of Petrak (8,051,745).
Richardson as modified by Gnatchenko or Richardson alone, as applied to claim 17 above, meets all of the limitations of the indicated claim(s), except for the pressure switch to shut off the second/onboard motor when a predetermined pressure is reached in the accumulator. 
Petrak teaches a control system for a nut runner in which a cutoff switch 1316 turns off the pump 1306 when the pressure in an accumulator 1308 reaches a specific level 23:61-67. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to provide the cutoff switch as taught by Petrak in enhancing the operation. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,787,869.
Although the claims at issue are not identical, they are not patentably distinct from each other because for double patenting to exist as between the rejected claims and the reference claims it must be determined that the rejected claims are not patentably distinct from the reference claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the reference claims and, if so, whether those differences render the claims patentably distinct.
In this case the reference claims recite for a power tong system comprising: a power tong for rotating a first tubular; a first electric motor configured to supply electric power to the power tong; a plurality of hydraulic power consumers including a backup tong for clamping a second tubular; a hydraulic power unit configured to supply hydraulic power to the hydraulic power consumers, the hydraulic power unit including: an accumulator that accumulates hydraulic power and selectively supplies the accumulated hydraulic power to the hydraulic power consumers, and a pump that generates hydraulic power and selectively supplies the generated hydraulic power directly to one of the accumulator and the hydraulic power consumers; a second electric motor configured to supply power to the pump to store hydraulic power in the accumulator while one or more of the plurality of hydraulic power consumers are inactive and to supply power to the pump to directly drive at least one of the plurality of hydraulic consumers; electronics to drive the first electric motor and the second electric motor; and a pressure switch configured to shut off the second motor when a target pressure in accumulator has been reached so that the accumulator supplies hydraulic power to at least one of the plurality of hydraulic power consumers. It is clear that all of the elements of the instant application claims, e.g., claim 17, are to be found in the reference claims. The instant application claims are anticipated by the reference claims 1-7. The difference between the instant application claims and the reference claims is that the reference claims 1-7 recites an additional elements, accumulator... Thus the invention of the reference claims is in effect a “species” of the generic invention recited in the instant application claims. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Reitsma et al. and Light et al. generator, hydraulic consumers are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
								/Hadi Shakeri/
November 5, 2022						Primary Examiner, Art Unit 3723